Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 November 2022 has been entered. 
Claim Objections
Claims 2 and 8 - 12 are objected to because of the following informalities:  Each of claims 2 and 8 - 12 have been assigned an incorrect status identifier.  Claims 2 and 8 - 12 have previously been cancelled and, therefore, the status identifiers of claims 2 and 8 - 12 should be changed from “withdrawn” to “cancelled”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 - 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the use of the term “they” as recited in line 24 renders the claim(s) indefinite because it is unclear as to which structural elements or limitations the term is referring.  Structural elements or limitations should always be referred to by name.
Claim 3 recites the limitation "the at least one element for producing a tensile-resistant connection" in lines 1 - 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites an element for producing a tensile resistant plug-in sleeve connection with the corresponding element of the advancing device is an element of a tensile resistant plug-in sleeve connection.  However, claim 1, from which claim 5 depends, recites elements of a tensile resistant plug-in sleeve connection (a pointed end and a sleeve) and, therefore, claim 5 fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2005/0200127) in view of Eriksen et al. (US 6,224,112).
Regarding claim 1, Johnson discloses a drill pipe forming an element of a drill string for a horizontal near- surface drilling of a horizontal borehole for laying of cables or lines, wherein the horizontal borehole is gradually created by a drilling device comprising a drilling tool for loosening the ground when the drill string is advanced, the drill pipe comprising: at each end of the drill pipe (production tubing section 314) at least one connection section (pin end, box end) for detachably connecting the drill pipe to a further element (production tubing section 332) of a drill string in a tensile-resistant manner; an outer wall (body 312) of the drill pipe made in one piece; at least one conduit section (transport tube section 318) arranged in one of the outer wall or in an inner space of the drill pipe and extending in parallel along the outer wall wherein the at least one conduit section has at each end of the conduit section a connection element (sleeve 322) for producing a connection between conduit sections of interconnected drill pipes or elements of the drill string; a first connection section (pin end) at one end and a corresponding second connection section (box end) at an opposite end wherein: a connection by the respective connection sections of the drill pipe to another element of the drill string is by one of a positive-locking or non-positive-locking connection; the first connection section and the second corresponding connection section form a tensile-resistant plug-in sleeve connection; and one of the first or second connection section has a pointed end (end 316) and the other of the first or second connection section is a corresponding sleeve (body 330), wherein the pointed end and the sleeve each have a connection surface; wherein the connection surfaces match in form so that they are connectable to form the tensile-resistant plug-in sleeve connection (Figs. 10 - 12; paragraphs 0059 - 0064). Johnson fails to disclose the connection surface of the pointed end has at least one indentation and the connection surface of the corresponding sleeve has at least one corresponding indentation, wherein the corresponding indentations form a groove in an assembled state in which at least one shearing element is inserted to produce the tensile-resistant supporting connection. Eriksen teaches a connection surface (outer surface of the male end) of the male end (portion of casing 73 that is inserted into casing 74; Fig. 3) has at least one indentation (unlabeled indentation in which the narrow diameter portion of shear screw 40/50/80 is positioned) and the connection surface (inner surface) of the corresponding sleeve (casing 74) has at least one corresponding indentation (channel 42 through outer casing 30) in which the wide diameter portion of shear screw 40/50/80 is positioned), wherein the corresponding indentations form a groove in an assembled state in which at least one shearing element (shear screw 40/shear screw 50/shear screw 80) is inserted to produce the tensile-resistant supporting connection (Figs. 2, 3, and 4A; col. 2, lines 45 - 51; col. 3, lines 27 - 36). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Johnson with the at least one indentation in the male end of the drill pipe, the at least one indentation in the female end of the drill pipe, and the shear screw as taught by Erikson to increase the tensile strength of the connection between an end of one drill pipe segment to an end of an adjacent drill pipe segment while defining a maximum amount of tensile force that the connection can withstand.
Regarding claim 3, Johnson fails to disclose the at least one element for producing a tensile- resistant connection is an indentation in the outer wall of the drill pipe. Erikson teaches the at least one element for producing a tensile-resistant connection is an indentation (42) in the outer wall of the drill pipe (20) (Fig. 2; Examiner notes that the outer casing as shown in Fig. 2 is mislabeled using reference character “20”). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Johnson with the at the at least one indentation in the outer wall of the drill pipe, and the shear screw as taught by Erikson to increase the tensile strength of the connection between an end of one drill pipe segment to an end of an adjacent drill pipe segment while defining a maximum amount of tensile force that the connection can withstand.
Regarding claim 4, Johnson fails to disclose the indentation in the outer wall of the drill pipe can be provided with a covering. Erikson teaches the indentation (42) in the outer wall of the drill pipe (20) can be provided with a covering (the indentation as taught by Erikson is capable of being provided with a covering, thereby reading on the claim limitation) (Fig. 2; Examiner notes that the outer casing as shown in Fig. 2 is mislabeled using reference character “20”). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Johnson with the at the at least one indentation in the outer wall of the drill pipe, and the shear screw as taught by Erikson to increase the tensile strength of the connection between an end of one drill pipe segment to an end of an adjacent drill pipe segment while defining a maximum amount of tensile force that the connection can withstand.
Regarding claim 5, Johnson fails to disclose an element for producing a tensile-resistant connection with the corresponding element of the advancing device is an element of a tensile plug-in sleeve connection. Erikson teaches an element for producing a tensile-resistant connection (shear screw 80) with the corresponding element of the advancing device is an element of a tensile plug-in sleeve connection (lower end of casing 73 is plugged into the box portion of casing 74 in a tensile resistant connection) (Fig. 3). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Johnson with the tensile resistant plug-in sleeve connection as taught by Erikson to increase the tensile strength of the connection between an end of one drill pipe segment to an end of an adjacent drill pipe segment while defining a maximum amount of tensile force that the connection can withstand.
Regarding claim 6, Johnson further discloses the drill pipe (314) has essentially a same diameter as a diameter of the drilling device (332) (Figs. 10 - 12).
Regarding claim 7, Johnson in view of Erikson discloses all of the claim limitations except the near-surface laying is at a depth of at least one of less than 10m, or 2 to 6m. Examiner takes the position that the depth to which the drill string is laid lacks criticality in the claims and is a design consideration within the skill of the art based upon environmental conditions, such as soil and air temperature, or obstructions within the ground.
Response to Arguments
Applicant's arguments filed 14 November 2022 have been fully considered but they are not persuasive. 
Applicant argues that the physical properties of the production pipes as taught by Johnson are generally not suitable for use as drill pipes and therefore the teachings of Johnson are not directly relevant to the current disclosure.  Examiner replies that both Johnson and the present application teach a pipe string for use in a borehole and, therefore, the teachings of Johnson are relevant to the current disclosure.  Examiner takes the position that the claim(s) do not recite any physical properties of a drill pipe that would preclude the interpretation of the pipe as taught by Johnson as being equivalent to the claimed drill pipe.  
Applicant argues that the pointed ends which are connected in a box with a threaded connection as taught by Johnson is not a tensile-resistant plug-in sleeve connection.  Examiner replies that the pointed end and box connection (stab coupler 334 and pointed end 316) (Figs. 10 - 12; paragraph 0061) is a plug-in connection and the threaded connection provides the plug-in sleeve connection with resistance to tensile forces.  
Applicant argues that none of the connection surfaces of Johnson show indentations forming a groove for a shearing element.  Examiner replies that Johnson was not relied upon to teach indentations.  Examiner maintains that Erikson teaches indentations forming a groove (channel 42) for a shearing element (shear screw 40/50/80) (Figs. 2, 3, and 4A; col. 2, lines 45 - 51; col. 3, lines 27 - 36) and it would have been considered obvious to one of ordinary skill in the art to have modified the apparatus as disclosed by Johnson with the at least one indentation in the male end of the drill pipe, the at least one indentation in the female end of the drill pipe, and the shear screw as taught by Erikson to increase the tensile strength of the connection between an end of one drill pipe segment and an end of an adjacent drill pipe segment while defining a maximum amount of tensile force that the connection can withstand.
Applicant argues that Johnson does not provide any teachings that would suggest connection of the pipes as taught by the current disclosure.  Examiner replies that, like the current disclosure, Johnson teaches a subterranean pipe string comprising a plug-in sleeve connection that is resistant to tensile forces, as discussed above.
Applicant argues that the casing members being connected by radial screws in the form of self-destructive shear screws bears no relationship to a groove and shear element connection to form a tensile resistant plug-in sleeve connection.  Examiner replies that the claims do not recite any limitations directed to a groove and shear element connection that preclude the interpretation of the groove and shear element connection as taught by Erikson as the claimed groove and shear element connection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
11/17/2022